Citation Nr: 0718800	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO. 05-24 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from July 1950 until July 1953 and from 
February 1955 until July 1957 and who died in 1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana. The appellant subsequently 
relocated to the jurisdiction of the RO in St. Petersburg, 
Florida and the claims file was transferred to that RO.

During the December 2006 Board hearing, the appellant, 
through her representative, raised a claim for entitlement to 
service connection for the cause of the veteran's death. The 
RO has not adjudicated this claim and, as such, this issue is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran died in May 1998; the appellant filed a claim 
of entitlement to nonservice-connected death pension benefits 
in July 2004.

2. In 2004, 2005, and 2006, the claimant's countable income 
consisted of monthly income from Social Security 
Administration (SSA) benefits.

3. The appellant's countable income exceeds the maximum 
annual income for improved death pension benefits for a 
surviving spouse with one dependent.


CONCLUSION OF LAW

The requirements for nonservice-connected death pension 
benefits have not been met. 38 U.S.C.A. §§1521, 1541, 1543, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.24, 
3.102, 3.159, 3.271, 3.272, 3.274 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute. Following 
the veteran's death in May 1998, the appellant filed a claim 
for death pension benefits in July 2004. 

Pension is payable to a surviving spouse of a veteran of a 
period of war who meets service requirements or at the time 
of death was receiving (or entitled to receive) compensation 
or retirement pay for service-connected disability. 
38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4). Basic 
entitlement exists if (i) the veteran served for ninety days 
or more during a period of war; or (ii) was, at the time of 
death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23 and 3.24. See 38 U.S.C.A. §§ 101(9), 1521(j), 
1541(a); 38 C.F.R. § 3.3(b)(4).

In the present case, the veteran's Form DD 214 clearly 
indicates he served at least 90 days during a period of war; 
specifically, the veteran had service from July 1950 until 
July 1953 including a period of 10 months and 14 days foreign 
service. The veteran's Form DD 214 also reflects he received 
the Purple Heart, Combat Infantry Badge, Korean Service Medal 
with 4 bronze service stars and the UN Service Medal. 
Additionally, prior to his death the veteran was in receipt 
of service connection for residuals of multiple shrapnel 
wounds, superficial, left high with massive number of 
retained foreign bodies involving Muscle Group XIII, 
moderately severe with weak medial collateral ligament of 
left knee minimal. The veteran's rating at the time of his 
death was 30 percent. Thus, the remaining question is whether 
the appellant meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 
3.274. 

VA law and regulations governing nonservice-connected pension 
payable to a surviving spouse provide that pension will be 
denied when the corpus of the estate of the surviving spouse 
is such that under all the circumstances, including 
consideration of the annual income of the surviving spouse, 
and the income of any child for which the surviving spouse is 
receiving pension, it is reasonable that some part of the 
corpus of such estates be consumed for the surviving spouse's 
maintenance. 38 C.F.R. § 3.274(a). The terms "corpus of 
estate" and "net worth" mean the market value, less mortgages 
or other encumbrances, of all real and personal property 
owned by the appellant, except the appellant's dwelling 
(single family unit), including a reasonable lot area, and 
personal effects suitable to and consistent with the 
appellant's reasonable mode of life. 38 C.F.R. §§ 3.263(b), 
3.275(b).

With respect to the computation of income, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded. 38 C.F.R. §§ 3.271, 3.272. In general, 
payments from the Social Security Administration are 
countable as income. 38 C.F.R. §§ 3.262(f). Recurring income, 
received or anticipated in equal amounts and at regular 
intervals such as weekly, monthly, or quarterly, and which 
will continue throughout an entire 12-month annualization 
period, will be counted as income during the 12-month 
annualization period in which it is received or anticipated. 
38 C.F.R. § 3.271(a)(1). Nonrecurring income, received or 
anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income. 38 C.F.R. § 3.271(a)(1), (3). 

Some forms of income are excludable from countable income for 
the purpose of determining entitlement to improved pension. 
38 C.F.R. § 3.72. The following, as set forth in 38 C.F.R. 
§ 3.272, shall be excluded from countable income for the 
purpose of determining entitlement to improved pension: 
welfare, maintenance, VA pension benefits, reimbursement for 
casualty loss, profits realized from a property sale, joint 
accounts, unreimbursed medical expenses, expenses of last 
illnesses and burials and just debts, educational expenses, 
certain portion of a child's income, Domestic Volunteer 
Service Act program payments, distribution of funds under 
38 U.S.C.A. § 1718, child's available income under hardship 
circumstances, survivor benefit annuity paid by the 
Department of Defense, Agent Orange settlement payments, 
restitution to individuals of Japanese ancestry, proceeds 
from the cash surrender of a life insurance policy which 
represent a return of insurance premiums, income received by 
American Indian beneficiaries from trust or restricted lands, 
Radiation Exposure Compensation Act payments, and Alaska 
Native Claims Settlement Act payments. Additionally, medical 
expenses in excess of 5 percent of the maximum annual pension 
rate, which have been paid, fall into this category of 
excludable income to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).

The maximum annual pension rate is periodically increased 
from year to year. 38 C.F.R. § 3.23(a). The rates of improved 
pension benefits are published in tabular form in appendix B 
of Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations. 38 C.F.R. § 3.21. The maximum 
allowable rate for a surviving spouse with one dependent 
child was $8,686 in December 2003 (change 49, October 4, 
2004). The rate increased to $8,921 effective December 2004 
(change 52, September 29, 2006), to $9,287 effective December 
2005 (change 54, November 14, 2006) and to $9,594 effective 
December 2006 (Fast Letter (FL) 06-22 from the Director of 
Compensation and Pension Services November 13, 2006). 

In her initial July 2004 application for benefits, the 
appellant indicated she received $755 each month from Social 
Security Administration disability benefits after a Medicare 
deduction. No other financial information was reported. In 
response to a letter form the RO requesting additional 
information, the appellant submitted a revised application 
for benefits. This application listed monthly Social Security 
benefits of $821.60 with a $66.60 Medicare deduction for a 
total monthly benefit of $755. She reported her son received 
$689 per month in Social Security Benefits. Other income 
included $1,200 each year from Medicare for a care taker and 
$143 each month in food stamps. Documents submitted in 
December 2005 reflected the appellant's monthly amount 
received from Social Security was $765. The monthly amount of 
Social Security Administration Benefits for the appellant's 
son was increased to $708. Most recently, during the December 
2006 Board hearing the appellant reported her income from 
Social Security as $789 each month and her son's Social 
Security benefits as $734 each month. She also related that 
$115 from Medicare was paid directly to a caretaker. The 
total income per month was reported as $1,638.60. No other 
changes were reported.

The amount received for food stamps would fall under the 
exclusion of welfare and are not considered as countable 
income for pension purposes. 38 C.F.R. § 3.272(a). Similarly, 
as the money from Medicare is paid directly to the caretaker, 
the amounts received from Medicare are excluded from 
countable income as maintenance. See 38 C.F.R. § 3.272(b). 

Therefore the appellant's total income was $17,238 in 2004; 
$17,676 in 2005; and $18,276 in 2006. Thus, her countable 
income clearly exceeded the maximum allowable rate at all 
times during the appeal. As such, nonservice connected death 
pension benefits must be denied.

In its calculation of the appellant's income, the RO included 
the income of the appellant's 45 year old paralyzed son. 
However, the term annual income includes the income of the 
surviving spouse and the annual income of each "child" of 
the veteran in the custody of the surviving spouse to the 
extent that such child's income is reasonably available to or 
for the surviving spouse, unless in the judgment of the VA to 
do so would work a hardship on the surviving spouse. 
38 C.F.R. § 3.23(d)(5). In the present case, even considering 
the son's income as excluded for purposes of calculating the 
appellant's income, the benefit must be denied.

Specifically, the maximum allowable rate as of December 2003 
for a surviving spouse with no dependents was $6,634 (change 
49, October 4, 2004). The rate increased to $6,814 effective 
December 2004 (change 52, September 29, 2006); to $7,094 in 
December 2005 (change 54 November 14, 2006) and to $7,329 
effective December 2006 (FL 06-22 from the Director of 
Compensation and Pension Services, November 13, 2006).

Excluding the food stamps, money for the caretaker, and the 
sons' income, the appellant's total combined income for 2004 
was $9,060. The appellant's income for 2005 was $9,180 and 
her income for 2006 was $9,468. Again, the appellant's 
countable income exceeded the maximum rate at all times. 

While the Board can empathize with any financial difficulty 
the surviving spouse may experience, because the appellant's 
income exceeded the statutory limit, she is not entitled to 
VA death pension benefits. Although recognizing the veteran's 
service, the Board is nonetheless bound by the laws enacted 
by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department. 38 U.S.C.A. 
§ 7104(c). In this case, the law passed by Congress 
specifically prohibits the payment of VA death pension 
benefits to surviving spouses whose income exceeds certain 
levels, as does the appellant's. If the appellant's income 
decreases or her expenses increase; she may reapply for 
improved pension benefits.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful. While the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which death pension may be granted. The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, the provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Nonservice-connected death pension benefits are denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


